Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The examiner notes this applicant has currently been docketed to a new examiner (myself) from the previous examiner.  

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Suzuki, US 9,305,516. 

	In considering claim 1, 

         
    PNG
    media_image1.png
    498
    781
    media_image1.png
    Greyscale

	The examiner evidences Suzuki, US 9,305,516 which discloses a sink (10, 100, electronic device Figs 1-3) which is connected to a source (separate electronic device 20, 200 Figs 1-3) via HDMI cable 30 (Figs 1-3). 
	a) a memory…is met by memory 155 (Fig 3) that stores a version 1.X and another version 2.X including an identification bit (401 Fig 4, 501 Fig 5) (Abstract, DETX 14, 46)

	
    PNG
    media_image2.png
    222
    324
    media_image2.png
    Greyscale

	c) a receiver….is met by the sink receiving module 152, which receives the video signal from the source and determines whether the HDMI advanced (2.x)  feature support bit 501 is included in the InfoFrame if so
	
    PNG
    media_image3.png
    374
    816
    media_image3.png
    Greyscale

	d) a compliant version…as noted in c) if the source device does not support the advanced feature (2.x) then the video signal is received in 1.X, where the sink can . 
	
    PNG
    media_image4.png
    572
    748
    media_image4.png
    Greyscale



Conclusion
	The examiner notes the prior art above is from the common assignee however patented more than 2 years prior to applicant claim for priority in the currently application. Additionally, the drawings/content are almost identical, thus the examiner 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related 
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent 

/BRIAN P YENKE/Primary Examiner, Art Unit 2422